PER CURIAM.
This appeal presents facts and issues so similar to those presented in Rinn, Administrator v. New York Life Insurance Company, 89 F.(2d) 924, decided by this court, April 12, 1937, that its disposition must be the same as was made in the New York Life Insurance Case. The petition for rehearing in the latter case was continued so that we might have the benefit of the argument in the instant case before finally disposing of either appeal.
Counsel for appellant urged us to reconsider our conclusions reached in the New York Life Insurance Case after full and instructive argument, and has insisted that the insurance contract either requires us to construe the annuity clause so as to prevent appellee’s retention of the part of the premium not paid out during the life of the insured or, as an alternative, to hold that the language of the annuity clause is doubtful and ambiguous and requires the interpretation or construction of the court to determine its true meaning, and, in such case, our construction should be in favor of the insured and against the insurer. As a result, we have again re-examined the policy and particularly the annuity clause, and find ourselves unable to adopt the view advanced by appellant. For the reasons set forth in the New York Life Insurance Company Case, which we do not believe it necessary to repeat, we find ourselves unable to escape the conclusion that all payments due from insurer to insured under this contract terminated upon the death of the insured.
The judgment is affirmed.